Per Curiam.

This action is brought to recover the sum of $675 for breach of contract of employment.
The complaint alleges that the defendant employed the plaintiff for the period commencing on February 24; 1896, and ending January 1, 1897, at $25 per week, and that on Juné 20, she was discharged without cause and suffered damage as stated.
The answer, contains a general denial, and further alleges that plaintiff was hired for no .stated time. j
The testimony shows that the plaintiff1 upon the trial proved every material allegation of her- complaint.
The defendant’s evidence is to the effect that plaintiff was not employed for any stated period, and,, therefore, he had a right to discharge her at any time. ■
That she was incompetent and careless in the performance of her duties.
The jury having found for the plaintiff, it is quite evident that they believed plaintiff’s version of the transaction in question and disbelieved the defendant,, which, of course, they had á perfect' right to do, and now defendant asks us to set aside the verdict upon the ground that it is against the weight of evidence.
We have carefully reviewed the record presented to us,, and find that the jury was fully justified in finding for the plaintiff.
We also find that - there was no error committed in the admission or exclusion of evidence or in the judge’s charge.
The judgment must be affirmed, with costs.
Present: Fitzsimons, Oh. J„ Ooulau and Schuchmab,' JJ.
Judgment affirmed, with costs.